Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on 16614902, filed 11/19/2019 is a national stage entry of PCT/JP2018/020089, International Filing Date: 05/25/2018 claims foreign priority to 2017-104151, filed 05/26/2017. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019, The  submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part 

Claim Objections
Claims 2-4, 6, 8, are objected to because of the following informalities:  correction to punctuation marks after the word “condition” or “conditions”, should include colon “:” instead of the actual period and end the claim limitation sentence with the missing period.  Using claim 2 as an example, see line 5 and line 6. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7, 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taki (US20130120640A1), in view of Sugita (US20140009652A1).

Independent claim 1, Taki teaches an optical system for image pickup (see  Figs. 9A-12C, third embodiment, Table Data page 9, [0049]) consisting of a first refractive optical system disposed on an object side with respect to an aperture stop (see Fig. 9A, Table Data page 9, first refractive optical system e.g. Lens unit L3, L4, L5 
 
wherein the first refractive optical system (see Fig. 9A, Table Data page 9, first refractive optical system e.g. Lens unit L3, L4, L5) includes, in order from the object side, 
 
a first lens group with positive refractive power (see Fig. 9A, Table Data page 9, first lens group e.g. Lens unit L3 has a focal length e.g. 87.58 with positive refractive power), 
 
a second lens group with positive refractive power (see Fig. 9A, Table Data page 9, second lens group e.g. Lens unit L4 has a focal length e.g. 53.26 with positive refractive power), and 
 
a third lens group with negative refractive power (see Fig. 9A, Table Data page 9, third lens group e.g. Lens unit L5 has a focal length e.g. -52.53 with negative refractive power),
 
the second refractive optical system (see Fig. 9A, Table Data page 9, first refractive optical system e.g. Lens unit L6, L7, L8) includes, in order from the object side, 
 
a fourth lens group with positive refractive power (see Fig. 9A, Table Data page 9, fourth lens group e.g. Lens unit L6 has a focal length e.g. 591.2 with positive refractive power), 
 
a fifth lens group with positive refractive power (see Fig. 9A, Table Data page 9, fifth lens group e.g. Lens unit L7 has a focal length e.g. 56.2 with positive refractive power), and 
 
a sixth lens group with negative refractive power (see Fig. 9A, Table Data page 9, sixth lens group e.g. Lens unit L8 has a focal length e.g. -72.05 with positive refractive power), and
 
Taki in (Fig. 9A-C, third embodiment) teaches that focus is done by moving fifth lens group e.g. L5 and seventh lens group e.g. L7, when focusing from infinity to a short distance, and the first lens group i.e. L3, the sixth lens group i.e. L8, do not move while focusing with respect to the aperture stop, they only move for zooming, but does not explicitly teach that the second lens group and the fourth lens group move toward the object side when focusing from infinity to a short distance.
However, Sugita teaches when focusing from infinity to a short distance, the first lens group, the third lens group, and the sixth lens group do not move with respect to the aperture stop (see Fig. 1; [0041] during focusing first lens group e.g. L1, the  third group e.g. L3 and the sixth lens group e.g. L6 do not move with respect to aperture stop e.g. SP) and the second lens group and the fourth lens group move toward the object side (see Fig. 1; [0041] During focusing from the infinite distance to the minimum object distance, the second lens unit L2 and the fourth lens unit L4 move toward the object side).
Therefore, Sugita teaches when focusing from infinity to a short distance, the first lens group, the third lens group, and the sixth lens group do not move with respect to the aperture stop and the second lens group and the fourth lens group move toward the object side as it enables a zoom lens that can perform close photographing with the entire zoom lens being compact and having high performance (0009). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a zoom lens system when focusing from infinity to a short distance, the third lens group do not move with respect to the aperture stop and the second lens group and the fourth lens group move toward the object side as taught by Sugita in the system of Taki for the purpose of having a zoom lens that can perform close photographing with the entire zoom lens being compact and having high performance (Sugita, [0009]).

Claim 2, Taki, Sugita combination teaches the invention of claim 1, Taki teach wherein the second lens group includes a first cemented lens (Taki; see Fig. 9A, Table Data page 9, second lens group e.g. Lens unit L4, surfaces 22-23, Lens 12,13 are cemented), Taki does not explicitly teach an amount of movement PF1 of the second lens group during focusing and an amount of movement PB1 of the fourth lens group during focusing satisfy a following condition. 1< PB1/PF1<8 
However, Sugita teaches an amount of movement PF1 of the second lens group during focusing and an amount of movement PB1 of the fourth lens group during focusing satisfy a following condition. 1< PB1/PF1<8 (see Fig. 1, data table para [0100, 0098] at telephoto, from the table, movement of fourth lens group d15=3.77 = PB1 and movement of second lens group d11= 1.10 = PF1, value e.g. 3.42).
Therefore, Sugita teaches an amount of movement PF1 of the second lens group during focusing and an amount of movement PB1 of the fourth lens group during focusing satisfy a following condition. 1< PB1/PF1<8 as it enables a zoom lens that can perform close photographing with the entire zoom lens being compact and having high performance (0009). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a zoom lens system where an amount of movement PF1 of the second lens group during focusing and an amount of movement PB1 of the fourth lens group during focusing satisfy a following condition. 1< PB1/PF1<8 as taught by Sugita in the system of Taki for the purpose of having a zoom lens that can perform close photographing with the entire zoom lens being compact and having high performance (Sugita, [0009]).

Claim 3, Taki, Sugita combination teaches the invention of claim 2, Taki does not explicitly teach wherein the amount of movement PF1 and an overall length AL of the optical system satisfy a following condition. 0.05<PF1/AL<0.15 
However, Sugita teaches wherein the amount of movement PF1 and an overall length AL of the optical system satisfy a following condition. 0.05<PF1/AL<0.15 (see Fig. 1, data table para [0100] at Wide-Angle, from the table, movement of second lens group d11= 19.26 = PF1, and overall length AL is given total length e.g. 132.39, value e.g. 0.14).
Therefore, Sugita teaches wherein the amount of movement PF1 and an overall length AL of the optical system satisfy a following condition. 0.05<PF1/AL<0.15 as it enables a zoom lens that can perform close photographing with the entire zoom lens being compact and having high performance (0009). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a zoom lens system wherein the amount of movement PF1 and an overall length AL of the optical system satisfy a following condition. 0.05<PF1/AL<0.15 as taught by Sugita in the system of Taki for the purpose of having a zoom lens that can perform close photographing with the entire zoom lens being compact and having high performance (Sugita, [0009]).

Claim 4, Taki, Sugita combination teaches the invention of claim 2, wherein the first cemented lens includes a lens L21 with positive refractive power and a lens L22 with negative refractive power, and a refractive index nd21 and an Abbe number vd21 of the lens L21 and a refractive index nd22 and an Abbe number vd22 of the lens L22 satisfy the following conditions.
 	1.45<nd21<1.65  (Taki; using single lens Data page 9, Lens 8, surface 14, Focal length e.g. 35.94, with nd value e.g. 1.6968,is cemented with Lens 9)
1.65<nd22<1.85 (Taki; using single lens Data page 9, Lens 9, surface 15, Focal length e.g. -61.18, with nd value e.g. 1.8348)
65<vd21<85 (Taki; using single lens Data page 9, Lens 8, surface 14, Focal length e.g. 35.94, with vd21 value e.g. 81.5)
20<vd22<40 (Taki; using single lens Data Lens 9, surface 15, Focal length e.g. -61.18, with vd22 value e.g. 25.4).

Claim 5, Taki, Sugita combination teaches the invention of claim 2, wherein an image plane side surface of the first cemented lens is a surface that is concave on the image plane side (Taki; see Fig. 9A, Table Data page 9, second lens group e.g. Lens unit L4, surfaces 22-23, Lens 12,13 are cemented, where Lens 12, surface 23 is concave on image plane side), and the second lens group includes a lens with an object side surface that is convex toward the object side and is adjacent to the image plane side surface of the first cemented lens with a minimum air gap in between (Taki; see Fig. 9A, Table Data page 9, second lens group e.g. Lens unit L4, surface 23, Lens 13 is convex toward the object side and adjacent to the image plane side surface of first cemented e.g. Lens 12 with a minimum air gap in between e.g. value d 1.6 from the table).
 
 	Claim 7, Taki, Sugita combination teaches invention of claim 1,wherein the fourth lens group is composed of a single lens L41 with positive refractive power (Taki; see Fig. 9A, data tables page 9, third embodiment, the fourth lens group e.g. L6, surface #31 is composed of a single lens e.g. 17 with positive refractive power e.g. focal length value 591.2).

Claim 9, Taki, Sugita combination teaches invention of claim 1, wherein the fifth lens group includes a cemented lens and moves during focusing (see Fig. 9A, and Table Data page 9, the fifth lens group e.g. unit L7 is composed of a cemented lens for surfaces 35 to 36 for Lenses 19 and 20 and moves during focusing, see d37 and Fig. 9A for the focus movement).
 
Claim 10, Taki, Sugita combination teaches invention of claim 9, wherein the third lens group is composed of a single cemented lens and the fifth lens group is composed of a single cemented lens (see Fig. 9A, and Table Data page 9, third group e.g. unit L5 is composed of a single cemented lens for surfaces 27 to 29 for Lenses 15 and 16 and the fifth lens group e.g. unit L7 is composed of a single cemented lens for surfaces 35 to 36 for Lenses 19 and 20).
 
Claim 11, Taki, Sugita combination teaches invention of claim 10, wherein the first lens group is composed of a single-lens with positive refractive power (Taki; see Fig. 9A, Table Data page 9, first refractive optical system e.g. Lens unit L3, see surface 14, for Lens 8 with Focal Length value e.g. 35.94 with positive refractive power), and the sixth lens group is composed of a single cemented lens or a single lens with negative refractive power (see Fig. 9A, Table Data page 9, first refractive optical system e.g. Lens unit L8 has a focal length e.g. -72.05 with positive refractive power).
 
Claim 12, Taki, Sugita combination teaches invention of claim 1, wherein the first lens group is composed of a single lens with positive refractive power (Taki; see Fig. 9A, Table Data page 9, first refractive optical system e.g. Lens unit L3, see surface 14, for Lens 8 with Focal Length value e.g. 35.94 with positive refractive power), the second lens group is composed, in order from the object side, of one cemented lens and a single lens with positive refractive power (Taki; see Fig. 9A, Table Data page 9, second lens group e.g. Lens unit L4, surfaces 20,22-23 for Lens 11-13), the third lens group is composed of one cemented lens (Taki; see Fig. 9A, Table Data page 9, third lens group e.g. Lens unit L5, surfaces 27-28, for Lens 15-16 cemented), the fourth lens group is composed of a single lens with positive refractive power (Taki; see Fig. 9A, Table Data page 9, fourth lens group e.g. Lens unit L6, surfaces 31-32, Lens 17, Focal length value e.g. 591.2 with positive refractive power), the fifth lens group is composed of a single cemented lens (Taki; see Fig. 9A, Table Data page 9, fifth lens group e.g. Lens unit L7, surfaces 35-36, Lens 19,20 are cemented), and the sixth lens group is composed of a single cemented lens or a single lens with negative refractive power (Taki; see Fig. 9A, Table Data page 9, first refractive optical system e.g. Lens unit L8 has a focal length e.g. -72.05 with positive refractive power).
 	
Claim 13, Taki, Sugita combination teaches the image pickup apparatus comprising: an optical system according to claim 1 (see Taki, Sugita combination above); and an image pickup element disposed on the image plane side of the optical system (Taki; see Fig. 9, see [0053] e.g. solid-state image pickup element (photoelectric conversion element), such as a CCD sensor or a CMOS sensor, disposed on the image plane side of the optical system).
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 6, the prior art from record fails to teach the elements 

recited in claim 6, as follows:

 
 Claim 6, Taki, Sugita combination teaches the invention of claim 2, wherein the amount of movement PB1 and the overall length AL of the optical system satisfy the following condition. 0.15<PB1/AL<0.40 (Sugita; see Fig. 1, data table para [0100] at telephoto, from the table, movement of fourth lens group d15=3.77 = PB1, and overall length AL is given total length e.g. 164.85, value e.g. 0.02, does not read).
With respect to claim 8, the prior art from record fails to teach the elements 

recited in claim 8, as follows:

Claim 8, The  optical system according to claim 7, wherein a refractive index nd41 and an Abbe number vd41 of the lens L41 satisfy the following conditions. 
1.40<nd41<1.60 (Taki; the fourth lens group e.g. L6, surface #31 is composed of a single lens e.g. 17 with nd value e.g. 1.6223, close value)
70<vd41<90 (Taki; the fourth lens group e.g. L6, surface #31 is composed of a single lens e.g. 17 with vd41 value e.g. 53.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393, The  examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689, The  fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872